Citation Nr: 1544830	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a disability evaluation in excess of 30 percent for headaches.  

5.  Entitlement to a disability evaluation in excess of 10 percent for residuals of Bell's palsy.

6.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Randolph Baltz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2011, December 2011, June 2012, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 videoconference hearing, and a transcript of this hearing is of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, because the Veteran raised the issue at his videoconference hearing, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and erectile dysfunction, as well as entitlement to TDIU and an increased disability evaluation for residuals of Bell's palsy and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's temporomandibular joint dysfunction had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for temporomandibular joint dysfunction have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for temporomandibular joint (TMJ) dysfunction, which he has testified had onset in service.

Service treatment records are negative for any diagnosis of TMJ dysfunction, but the Veteran was noted to have left TMJ tenderness in February 1991.  Service treatment records are also positive for complaints of left sided facial numbness and tension headaches.  

At an August 1996 hearing, the Veteran complained of pain and locking of his left jaw.  

The Veteran currently has a confirmed diagnosis of temporomandibular joint dysfunction.

In light of the Veteran's testimony describing onset of his TMJ symptoms in service, which is corroborated by documentation of TMJ tenderness in the Veteran's service treatment records, entitlement to service connection for TMJ dysfunction is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for temporomandibular joint dysfunction is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability and erectile dysfunction, as well as entitlement to TDIU and increased disability evaluations for residuals of Bell's palsy and headaches.

As an initial matter, the Board notes that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

At his July 2015 hearing, the Veteran testified that his service connected headaches and residuals of Bell's palsy have worsened since he was last afforded VA examinations.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his Bell's palsy and headaches.

The Board also notes that the Veteran's appeal seeking a disability evaluation in excess of 30 percent for headaches has not been fully developed.  Although the Veteran has expressed a clear intent to appeal the August 2014 rating decision that denied entitlement to a higher disability evaluation, the RO has not yet issued a statement of the case.  Accordingly, a remand is required so that the RO can issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, new medical opinions are required for the Veteran's claims for entitlement to service connection for erectile dysfunction and an acquired psychiatric disability, as past opinions addressed only whether these disabilities were secondary to the Veteran's service connected Bell's palsy and not whether the Veteran's other service connected disabilities, to include medications used to treat these conditions, caused or permanently aggravated the claimed disabilities.  

Finally, the RO should adjudicate the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Associate all available records from the Social Security Administration with the Veteran's claims folder.  The RO's attempts to obtain these records should be documented and if they cannot be obtained, a formal finding of such should be placed of record.

3. Once this is done, the RO should schedule the Veteran for new VA examinations of his Bell's palsy and headaches.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for new VA examinations of his erectile dysfunction and acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For each condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the claimed conditions are caused or permanently aggravated by one or more of the Veteran's service connected disabilities.  This should include a discussion regarding whether any of the medications the Veteran currently takes for his service connected disabilities caused his erectile dysfunction.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO should issue a statement of the case for the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent for headaches.

6. The RO should adjudicate the Veteran's claim for TDIU.

7. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


